Citation Nr: 0432459	
Decision Date: 12/08/04    Archive Date: 12/15/04	

DOCKET NO.  03-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from September 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
VARO in Fargo, North Dakota, that denied service connection 
for hypertension.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.

The Board notes that service connection is in effect for 
diabetes mellitus and several other disabilities associated 
with the diabetes.  A combined disability evaluation of 
80 percent has been in effect since July 18, 2001.  By rating 
decision dated in September 2003, entitlement to a total 
rating based on individual unemployability by reason of 
service-connected disabilities was granted, with an effective 
date of July 18, 2001.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5103(a) (West 2002), as 
amended by the Veterans Claims Assistance Act of 2000 (VCAA) 
and 38 C.F.R. § 3.159(b) (2004), as recently amended, require 
VA to inform a claimant as to what evidence VA will provide 
and what evidence the claimant is to provide, and remanding 
where VA fails to do so.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

A review of the record in this case discloses the veteran has 
not been provided specific notice of the VCAA with regard to 
the issue at hand, particularly VA's obligation to inform him 
what portion of the evidence and information, if any, is to 
be provided by him, and what portion, if any, the VA will 
attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103.  

The record reveals that the veteran's principal argument is 
that he has hypertension that has been aggravated by his 
service-connected diabetes.  The record contains a 
November 2002 communication from a Physician's Assistant, 
Certified, at a diabetes care center, in which she indicated 
that it was "impossible" to say whether the veteran's 
hypertension or diabetes developed first.  She essentially 
indicated that whichever one developed first, it was her 
opinion that "hypertension has a significant impact on the 
prognosis of people with diabetes."  She referred to a study 
that reportedly showed that treatment of hypertension had a 
greater impact in preventing complications in diabetes then 
blood glucose control.  She added that, in her opinion, 
hypertension "can increase the risk of stroke, heart attack, 
and kidney disease in people with diabetes."  

With this comment in mind, the Board believes that a medical 
opinion is warranted to address the veteran's claim that his 
hypertension has been aggravated by his service-connected 
diabetes.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c) 
(2004).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The VA should contact the veteran to 
obtain the names and addresses of all 
medical care providers, private or VA, 
who evaluated or treated him for 
hypertension since separation from 
service.  After securing any necessary 
releases, VA should obtain any records 
indicated that are not already in the 
claims folder.

2.  VA must ensure compliance with the 
requirements of the VCAA.  VA's attention 
is directed to Quartuccio v. Principi, 
16 Vet. App. 183, which requires that VA 
identify for the veteran what evidence 
the VA will obtain and what evidence the 
veteran is expected to present.  VA 
should provide the veteran written 
notification specific to his claim on the 
impact of the notification requirements 
on his claim.

3.  The veteran should be afforded an 
examination by VA to determine whether 
his service-connected diabetes mellitus 
caused or aggravated his hypertension.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Following a 
review of the relevant medical records in 
the claims file, the examiner is asked to 
state whether it is at least as likely as 
not (50 percent more likelihood) that the 
veteran's hypertension was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
diabetes mellitus.  If the requested 
medical opinion cannot be provided 
without resulting to pure speculation, 
this should be so noted.  The examiner is 
also asked to provide the complete 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

4.  Thereafter, after completing any 
additional development deemed necessary, 
the RO should readjudicate the claim for 
service connection.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all the relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
veteran is apprised of the importance of appearing for any 
scheduled examination and the impact of any failure to report 
on his claim.  38 C.F.R. § 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



